Citation Nr: 0307967	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1973 to March 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In January 2001, the Board found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a low back disability, and remanded 
the issue of entitlement to service connection for a low back 
disability to the RO for further development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Lumbosacral scoliosis preexisted the veteran's entry into 
service as demonstrated by service medical records, private 
medical records and the veteran's own statements in the 
record and to treating physicians.

3. The preexisting lumbosacral scoliosis did not increase in 
severity during active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim. In addition, 
in September 2001 and June 2002, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.




Laws and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 
3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The veteran's enlistment examination dated in December 1973 
demonstrates that the veteran's spine was clinically 
evaluated as normal.  Thus, it appears that the presumption 
of soundness has attached in the present case.  As noted 
above, where the presumption of soundness has attached, it 
can be overcome only by clear and unmistakable evidence that 
a disability existed prior to service.  Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).

After reviewing the pertinent evidence, the Board finds that 
the presumption of soundness as to low back disability has 
been rebutted by clear and unmistakable evidence.  Although 
the veteran's service enlistment examination noted the spine 
as clinically normal, the veteran reported on his February 
1974 Medical Board report of medical history that he had been 
told in the summer of 1973 that he had a curvature in the 
spine by his local orthopedist.  Additionally, a review of 
the claims file demonstrates that the veteran has 
consistently and repeatedly asserted that this back 
disability was aggravated by service, not that it was 
incurred in service.  In September 2001, the veteran 
submitted a statement with copies of his Medical Board 
examination on February 1972 wherein he noted that he had had 
recurrent back pain before, during and after service.  Thus, 
the Board concludes that the presumption of soundness has 
been overcome by clear and unmistakable evidence 
demonstrating that the veteran had a low back disability 
prior to entering active military service.  

The Board must now consider whether the veteran's preexisting 
low back disability was aggravated by military service.  
Service connection may be established for a preexisting 
injury or disease based on aggravation where there is an 
increase in disability during active military service.  See 
38 U.S.C.A. § 1153. The United States Court of Appeals for 
the Federal Circuit has held that 38 U.S.C.A. § 1153 requires 
an increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, in order to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required to 
establish an increase in disability.  See Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002).  Therefore, an increase in 
disability may not be assessed in terms of a temporary flare- 
up or a passing change in symptoms.

The evidence of record demonstrates that the veteran was 
treated during service for a complaint of low back pain on 
one occasion.  He reported in February 1974 that he had been 
told that he had a curvature of the spine in the summer of 
1973 by his local orthopedist.  He complained of back pain 
and difficulty performing exercises for basic training.  On 
Medical Board examination that same month, considerable 
kyphotic deformity was noted.  There was tenderness over the 
spinous processes in the mid thoracolumbar area and the 
adjacent paraspinous muscle area.  The diagnosis was, 
scoliosis, probably idiopathic.  The veteran was medically 
separated from the military.  

As noted, what must be determined is whether the veteran's 
preexisting back disability was aggravated beyond the normal 
progression of the disorder by service.  This is an issue of 
medical determination which requires medical expertise in 
order to have probative value.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit, 5 Vet. App. 93.  

The Board notes that in an October 1992 letter, a private 
examiner stated that the veteran had been a patient of his 
for the past year.  It was noted that the veteran was 
disabled due to several disabilities, including severe 
rotoscoliosis convexed to the right measuring approximately 
25 degrees, osteoarthritis of the lumbar spine, and chronic 
pain in multiple sites, thoracic and lumbar.  In an October 
1999 letter from the same private examiner, it was stated 
that the veteran had been a patient of the examiner since 
March 1992.  The examiner reported that he had reviewed the 
veteran's medical records from the army and that he felt that 
the veteran's back was aggravated with the physical 
conditioning he was required to do.  It was opined that the 
veteran's scoliosis was a defect that the veteran had prior 
to joining the service and that the veteran should not have 
enlisted at all.  The examiner stated that the veteran's back 
was very painful to him and that he was disabled due to his 
scoliosis.  

Also of record is a report of a VA examination dated in 
January 2003.  The examiner reported that the purpose of the 
examination was to determine the nature and etiology of the 
veteran's low back disability and to provide an opinion 
concerning the veteran's scoliosis.  It was reported that the 
claims file and outside medical records were reviewed.  The 
examiner also noted that the veteran had brought five sets of 
X-rays with him from October 1990 to October 2002.  It was 
stated that these X-rays were reviewed and the measurements 
of the veteran's scoliosis were measured by the examiner. 

The veteran's medical history was discussed as follows: 

A medical report prepared February 8, 1974, records that the 
veteran was 18 years of age and was seen for back pain with 
which he began to have greater difficulty during basic 
training.  It was stated in that report of February 8, 1974, 
that strong physical exertion caused discomfort, particularly 
if he would lift more than 45 pounds, with pain in the 
thoracolumbar area.  An examination was recorded in which 
there was stated to be a decompensated thoracolumbar 
scoliosis.  That is to say, the plumb line from the occiput 
of the skull was 1 inch off the midline, meaning that 
thoracic scoliosis was of a different degree than the lumbar 
scoliosis, hence the deviation.  The veteran was found to 
have prominence of the left rib cage and right lumbar area. 
The curvature of the spine was succinctly described, with the 
thoracic curvature convex to the left from T3 to T11 
measuring 30 degrees.  A thoracolumbar scoliosis with the 
convexity to the right extended from T11 to L4 and measured 
35 degrees.  The impression was that of idiopathic scoliosis 
and the veteran was felt unfit for military duty.  He was 
subsequently discharged on March 8, 1974.  

An examination was carried out on 09/02/82, at which time the 
veteran was 26 years of age and had intermittent low back 
pain.  It was stated that the veteran had had a compression 
fracture of the second lumbar vertebrae, with an increase in 
low back pain.

In 1990, the veteran was seen for a work-related back injury.  
The veteran was working for Frito-Lay Company, with a stated 
date of injury of 09/20/90, at which time the veteran had 
fallen after he had been at work for a week.  He was seen by 
Dr. [redacted], who then referred the veteran to an 
orthopedic spine surgeon, [redacted], here in St. Louis.  Dr. 
[redacted]'s report was dated October 10, 1990.  Dr. 
[redacted] took a large standing AP view of the entire spine 
and measured the lumbar scoliosis as being 43 degrees, 
indicating that it had extended from T12 to L4. A CT scan was 
obtained, demonstrating degenerative changes throughout the 
lumbar spine, with a central disk protrusion at L5-S1 and 
mild stenosis at L4-L5.  It was stated by the radiologist 
that the significance of the disk protrusion was uncertain.  
No surgery was ever recommended.  

The veteran then has records by Dr. [redacted] beginning on 
October 19, 1992, and extending through 2000.  The October 
19, 1992, report by Dr. [redacted] indicates a severe 
rotoscoliosis convexed to the right in the lumbar spine 
measuring approximately 25 degrees, with osteoarthritis, and 
a thoracic scoliosis convexed to the left measuring 35 
degrees.  

Statements were also made in the C-file by a private 
physician indicating that the scoliosis was aggravated by 
physical training in the military.

The most recent letter was dated September 13, 2000, written 
by Dr. [redacted], an orthopedic surgeon in Festus, Missouri.  
The history was recorded.  A physical examination identified 
obvious thoracolumbar scoliosis of moderate severity.  The 
range of motion of flexion was 70 degrees and 30 degrees 
rotation was described. X-rays were said to be reviewed in 
which the doctor stated that the 1990 film showed a scoliosis 
at 29 degrees (thoracic) and a lumbar curve at 43 degrees.  
This doctor was likely looking at the x-rays made by 
[redacted] on 10/19/90.  A 1996 x-ray is said by Dr. 
[redacted] to indicate a T12 to L2 curvature to 50 degrees.  
(This examiner suggests that this may have been a 
typographical error, in that the lumbar scoliosis extended 
from T12 to L4, not L2.)  Dr. [redacted] would be indicating 
that the lumbar scoliosis had increased from 43 degrees in 
1990 to 50 degrees in 1996.  Dr. [redacted] concluded that 
the veteran had a history of idiopathic thoracolumbar 
scoliosis with subsequent adult onset arthrosis of the spine 
which is extensive. 

This examiner had reviewed all x-rays brought with the 
veteran, which will now be described.  On 10/19/90, x-rays 
taken by Dr. [redacted] were standing full length x-rays of 
the spine.  A thoracic scoliosis convex to the left is 
present and measures 29 degrees, T3 to Tll.  The lumbar curve 
convex to the right is from T12 to L4 and measure 43 degrees. 
There are degenerative spurs seen in the concavity (left 
side) of the lumbar curve.  The pelvis demonstrated both hips 
to be normal.

On 12/01/94, an x-ray from St. Anthony's Hospital 
demonstrates the lumbar scoliosis, again with convexity to 
the right, measuring 43 degrees.  The amount of degenerative 
change is no different than the 1990 film.  

On 6/06/96, x-rays taken by Radiographic Associates show a 
T12 to L4 lumbar scoliosis with convexity to the right which 
this examiner measures as being 47 degrees.  Again, there is 
no change in the degree of the degenerative spurs seen in the 
concavity of the curve.  

On 05/27/97, x-rays taken by the same Radiographic Associates 
show no change in the lumbar scoliosis convex to the right 
from T12 to L4 measuring 47 degrees.

The most recent x-ray taken on 10/12/02 at St. Anthony's 
Hospital demonstrates the lumbar scoliosis from T12 to L4, 
convexity to the right, measuring 45 degrees.  There were 
(sic) an increased amount of hypertrophic spurs seen on the 
concavity of the lumbar scoliosis.  

Therefore, the degree of hypertrophic spurs and the concavity 
of the lumbar scoliosis had increased the last five years, 
whereas it was stable from 1990 to 1997.  The severity of the 
scoliosis itself in the lumbar spine, as measured by this 
examiner, ranged from a 10/19/80 x-ray of 43 degrees to a 
10/12/02 x-ray of 45 degrees.  A measurement of 3 to 5 
degrees would be within measurable error.


The veteran's complaints were then noted and included having 
lumbar pain.  He was also examined and found to stand with 
scoliosis.  The right lumbar spine was prominent to the right 
and the thoracic spine was prominent to the left.  It was 
stated that the veteran's left shoulder was higher than the 
right.  X-rays of the spine were ordered.  The diagnosis was 
, thoracolumbar scoliosis.

The examiner offered the following: 

The veteran has a scoliosis as described above. This 
scoliosis preexisted the veteran's entry into service based 
upon the report in 1974.

There is no evidence to suggest that the scoliosis which 
preexisted became worse while in the military.  I use the 
term worse to refer to the measurement of the scoliosis and 
the degrees of the scoliosis.  According to the veteran's C-
file, he developed pain in his back during basic training.

I have described degenerative changes in the spine which are 
secondary to the veteran's scoliosis.  However, this 
degenerative change was noted in 1990, and did not change 
through 1997 and is only noted to have increased in the film 
of 10/12/02.

It is therefore this examiner's opinion that the veteran's 
scoliosis did not worsen in degree while he served on active 
duty.   The record would suggest that the degree of lumbar 
scoliosis increased but 8 degrees from 1974 to 1990.  This 
examiner could not attribute that degree of change to his 
military service, but rather to aging and the existence of 
the thoracolumbar scoliosis which was not compensated. 


The Board recognizes the October 1999 statement from a 
private examiner indicating that the veteran's back was 
aggravated during service by the strenuous physical exercises 
during military service.  However, that opinion has been 
contradicted by the aforementioned VA examiner, and the Board 
finds that the VA examiner's opinion is more persuasive.  It 
is notable that the VA examiner conducted a thorough and 
detailed examination of the veteran's records.  The VA 
examiner noted specifically referenced X-ray reports and 
medical records. After reviewing the complete history, and 
examining the veteran, he offered a reasoned opinion 
regarding the veteran's low back disability, in effect 
finding that it was not aggravated by service.  Rationale for 
this finding was provided.   

The Board also notes that the opinion of the private examiner 
indicated that he had reviewed the veteran's service medical 
records.  The statement does not indicate specifically which 
records had been reviewed, if any other records were 
considered or the rationale for the conclusion drawn.  Thus, 
the Board finds the opinion of the private examiner to be of 
diminished probative value.  The remainder of the medical 
evidence of record is silent for any other medical finding of 
aggravation or exacerbation of the veteran's preexisting back 
disability during military service.

The totality of the evidence persuasively supports a finding 
that the veteran's in-service complaint of low back pain was 
evidence of a temporary flare-up of his preexisting back 
disability and not an increase in the underlying preexisting 
low back disorder.  

In summary, the medical evidence of record demonstrates a low 
back injury existing prior to service, a complaint of low 
back pain during service, and a VA opinion that, the 
veteran's scoliosis did not worsen in degree in service.  The 
veteran has provided a private medical opinion in support of 
his claim; however, that opinion has been contradicted by the 
VA examiner, whose findings the Board has determined are more 
probative as noted above.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that it is not error for the Board 
to favor opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases).  Thus, the Board concludes that the evidence 
demonstrates that the veteran's low back disability was not 
aggravated by military service.  The weight of the evidence 
shows a temporary flare-up of low back pain during service 
without any overall increase in the preexisting low back 
disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for low back disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

